NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TERRY FRAZIER,                              )
                                            )
               Appellant,                   )
                                            )
v.                                          )         Case No. 2D16-4467
                                            )
STATE OF FLORIDA,                           )
                                            )
               Appellee.                    )
                                            )

Opinion filed May 19, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesada, Judge.


PER CURIAM.


               Dismissed. See Swor v. Swor, 11 So. 3d 953, 953 (Fla. 2d DCA 2009)

("An order denying a motion for rehearing is not independently reviewable."); Mobley v.

McNeil, 989 So. 2d 1215, 1216 (Fla. 1st DCA 2008) (same); Grant v. Jones, 933 So. 2d

32, 33 (Fla. 1st DCA 2006) (same); see also Fla. R. App. P. 9.130(a)(4) ("Orders

disposing of motions that suspend rendition are not reviewable separately from a review

of the final order.").



VILLANTI, C.J., and SILBERMAN and LUCAS, JJ., Concur.